COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 IN RE: THE STATE OF TEXAS,                   §              No. 08-18-00102-CR

                     Relator.                 §         AN ORIGINAL PROCEEDING

                                              §                IN MANDAMUS

                                              §

                                         ORDER

       The Court has considered Relator’s petition for writ of mandamus and is of the opinion

that the case should be set for submission without oral argument. A submission date has not yet

been determined.    The parties will be provided with advanced notice of the setting.      See

Tex.R.App.P. 39.8

       IT IS SO ORDERED this 28th day of November, 2018.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.